74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Timothy Andre CARTER, Appellant.
No. 95-2637.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1995.Filed Jan. 9, 1996.

Before MAGILL, GOODWIN1, and MURPHY, Circuit Judges.
PER CURIAM:


1
Timothy H. Carter was convicted by a jury of violating 21 U.S.C. Sec. 841(a)(1) and (b)(1)(a).  He appeals, contending that the trial court erred in allowing the jury to hear evidence, pursuant to Fed.R.Evid. 404(b), of other drug transactions between Carter and the government witness.  We have carefully examined the trial record and are satisfied that the district court2 committed no error in ruling upon the admissibility of the challenged evidence.  Accordingly, the judgment is affirmed.  See Eighth Circuit Rule 47B.



1
 The HONORABLE ALFRED T. GOODWIN, United States Senior Circuit Judge for the Ninth Circuit, sitting by designation


2
 Honorable Scott O. Wright, United States District Judge for the Western District of Missouri